Citation Nr: 1002897	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the U.S. Army 
Reserves, including periods of ACDUTRA from August 1987 to 
January 1988 and in June 1990, and a period of INACDUTRA from 
March 22, 1996, to March 24, 1996; and served on active duty 
from March 2003 to May 2003.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in May and July 2006 that 
declined to reopen claims for service connection for 
bilateral pes planus and for a left knee disability on the 
basis that new and material evidence had not been received; 
and denied service connection for a right knee disability and 
for headaches.  The Veteran timely appealed.

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1989, the RO denied service connection for 
bilateral pes planus and for a left knee disability.

2.  Evidence associated with the claims file since the 
January 1989 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating claims for 
service connection for bilateral pes planus or for a left 
knee disability. 

3.  There is no competent evidence that the Veteran currently 
has a right knee disability that is related to active 
service. 


CONCLUSIONS OF LAW

1.  The RO's decision in January 1989, denying service 
connection for bilateral pes planus and for a left knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the RO's January 1989 denial 
is not new and material, and the claims for service 
connection for bilateral pes planus and for a left knee 
disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  A chronic right knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through June 2005, July 2005, March 2006, May 2007, and 
February 2009 letters, the RO notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The May 2007 and February 2009 letters notified the Veteran 
that her previous claims for service connection for bilateral 
pes planus and for a left knee disability had been denied in 
February 1989.  The RO advised the Veteran of the evidence 
needed to establish each element for service connection.  The 
RO advised the Veteran of the reason for the previous denials 
and that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
her what constituted new evidence and what constituted 
material evidence.  These letters satisfied the notice 
requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran is not entitled to 
an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2009).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen

Records reflect that the RO originally denied service 
connection for bilateral pes planus and for a left knee 
disability in January 1989 on the basis that there was no 
evidence to establish that either disability was incurred in 
or aggravated during the Veteran's initial period of ACDUTRA.

The evidence of record at the time of the last denial of the 
claims in January 1989 included the Veteran's DD Form 214; 
her Army Reserves treatment records; and a September 1988 VA 
examination report.

With regard to pes planus, the Army Reserves treatment 
records include a December 1986 enlistment examination noting 
bilateral pes planus, asymptomatic, not considered disabling; 
and clinical notes indicating that arch supports were issued 
to the Veteran in September 1987.  The September 1988 VA 
examination report includes an assessment of pes planus 
without spasm; X-rays of the feet at that time were within 
normal limits.

Based on this evidence, the RO concluded that the Veteran's 
bilateral pes planus existed prior to service, and was not 
aggravated by the Veteran's period of ACDUTRA.

With regard to a left knee disability, the Army Reserves 
treatment records reflect treatment for left knee trauma of 
72 hours' duration in September 1987.  Examination at that 
time revealed redness and swelling.  There was no crepitus 
and no laxity; McMurray and drawer tests were negative, and 
range of motion was positive.  The assessment was rule out 
patellar femoral syndrome.

The September 1988 VA examination report includes the 
Veteran's statements that her left knee "seemed to twist" 
when she slipped in a pogo pit last year, and that she "just 
shook it" and "it went back all right"; the Veteran was 
able to finish training.  On examination, the Veteran tended 
to hyperextend in the knees; there was full range of motion 
in the knees, including 10 degrees hyperextension.  There was 
slight varus-valgus laxity, but the knees were not unstable.  
The assessment was hyperflexible joints with lax patella and 
history suggesting a left patellar subluxation in the past.  
X-rays of the left knee were within normal limits.

Based on this evidence, the RO concluded that there was no 
evidence of a current left knee disability; and no chronic 
disability was diagnosed during the Veteran's period of 
ACDUTRA.

The present claims were initiated by the Veteran in May 2005.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Pes Planus 

Evidence added to the record since January 1989 includes 
additional service treatment records from subsequent service; 
private treatment records; a June 2004 VA examination report 
(Vol. II); Social Security records for other disorders; and a 
statement by the Veteran that her foot problems started 
"with the boots." 

The additional service treatment records include reports of 
medical history, completed by the Veteran in June 1993 and in 
July 1998.  The Veteran checked "no" each time in response 
to the question of whether she ever had or now had "foot 
trouble."

The private treatment records show treatment from 1996 to 
1998 for foot problems.  Assessments included hallux abducto 
valgus, status-post bunion, neuritis, and osteoarthritis. 

The report of the June 2004 VA examination reflects mild pes 
planus, asymptomatic.

Much of the recently submitted evidence is new in that it was 
not previously of record.  The only possibly competent 
evidence relating to the basis of the prior denial consists 
of the June 2004 VA examination report, indicating that the 
Veteran's pes planus is asymptomatic.  This evidence relates 
to the basis of the prior denial-namely, that a pre-existing 
disability was not aggravated in service.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  The newly submitted evidence does 
not demonstrate a permanent worsening of the Veteran's pes 
planus either during ACDUTRA or during subsequent active 
duty.  Nor does the evidence reflect manifestations of 
increased disability in the years immediately following 
active duty.  The June 2004 VA examination report showing 
that the pes planus is asymptomatic does not support a 
finding of aggravation in service.  Hence, no increase in the 
Veteran's disability is shown during service; and the 
evidence, thus, is not material for purposes of reopening the 
claim.

Records show that the Veteran reported no foot trouble in 
1993 and in 1998.  In an August 2007 statement, the Veteran 
contends that her foot problems started with wearing boots in 
service.  The Veteran is competent to testify on factual 
matters of which she has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Her statements, which 
essentially argue that her pes planus increased in severity 
during service, is cumulative to evidence already of record.  
The facts that she had foot pain when wearing boots and arch 
supports were issued during ACDUTRA were already established.  
See September 21, 1987 Army Reserves treatment record 
reflecting issuance of arch supports.

Absent new evidence of service incurrence or aggravation of 
pes planus in service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim. 
As new and material evidence has not been received, the claim 
for service connection for bilateral pes planus is not 
reopened.

Left Knee Disability

Evidence added to the record since January 1989 includes 
additional service treatment records from subsequent service 
revealing no left knee trauma; private treatment records; VA 
treatment records; a June 2004 VA examination report 
(Vol. II); Social Security records for other disorders; and 
statements by the Veteran.

The private treatment records reflect that the Veteran was 
involved in a motor vehicle accident in October 2003, and 
include an assessment of contusion and strain to the left 
knee.  Records also include an MRI scan of the Veteran's left 
leg, revealing a torn meniscus as the cause of her knee pain 
in April 2004.

The report of the June 2004 VA examination reflects that the 
Veteran was in a motor vehicle accident eight months ago, and 
hit her knee on an iron dashboard.

In June 2005, the Veteran stated that she hit her left knee 
on the dashboard when her car was hit by two cars while 
sitting at a red light on October 23, 2003.

VA treatment records include X-rays of the left knee, taken 
in August 2005, revealing no acute fracture or dislocation or 
degenerative changes.  Records also show full range of motion 
of the left knee in August 2005; and include diagnoses of 
fibromyalgia in February 2006 and left knee arthralgia in 
December 2006.  Records reflect that the Veteran underwent 
left knee arthroscopy in October 2007, and include an 
assessment of chronic left knee pain in January 2009.  X-rays 
taken of the left knee in March 2009 revealed a mild juxta-
articular sclerosis of the patellofemoral joint, and a slight 
lateral patellar tilt.  A VA physician then noted left knee 
arthrosis/chondromalacia, patellofemoral.

In August 2007, the Veteran stated that her knees started 
given her problems when she had to "climb up in the big 
trucks."  The Veteran is competent to testify on factual 
matters of which she has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Veteran has offered 
statements and contentions in which she argued that her left 
knee disability had its onset in service.  The Veteran, as a 
lay person, would not be competent to render a probative 
opinion on a medical matter, such as the etiology of any 
current left knee disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Much of this evidence is new in that it was not previously of 
record.  What is missing to award service connection is  
evidence that links a current left knee disability to an in-
service incident-for example, the left knee trauma of 72 
hours' duration noted in September 1987-or to a continuity 
of symptomatology of a left knee disability since the in-
service incident.  The newly submitted evidence does not link 
a current left knee disability with service.  Hence, the 
evidence is not material for purposes of reopening the claim.

The newly submitted evidence also reflects that the Veteran 
injured her left knee in a motor vehicle accident on 
October 23, 2003.  There is no indication in the claims file, 
nor has the Veteran alleged, that she was serving on active 
duty, ACDUTRA, or INACDUTRA on the date of the motor vehicle 
accident.  On VA Form 21-4176, submitted in July 2005, the 
Veteran reported that she was not on military duty at the 
time of the accident.  The Veteran's general statements to 
the effect that current left knee disability is related to 
service are cumulative to statements made previously and not 
new and material.  

Absent evidence of a nexus between the currently shown left 
knee disability and service, the newly received evidence does 
not raise a reasonable possibility of substantiating the 
claim.  As new and material evidence has not been received, 
the claim for service connection for a left knee disability 
is not reopened.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic."  38 C.F.R. § 3.303 (2009).  

As noted above, the Veteran contends that her knees started 
giving her problems when she had to "climb up in the big 
trucks."  

The Army Reserves treatment records do not reflect any 
findings or complaints of right knee pain or right knee 
disability during the Veteran's period of ACDUTRA from August 
1987 to January 1988.  X-rays taken of the Veteran's right 
knee in September 1988 were within normal limits.

The service treatment records for the Veteran's period of 
active duty from March 2003 to May 2003 do not reflect any 
findings or complaints of right knee pain or right knee 
disability.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the right knee on the basis of 
presumptions referable to chronic diseases.

The report of the June 2004 VA examination reflects that the 
Veteran was in a motor vehicle accident eight months ago, and 
that she hit her knee on an iron dashboard.  Again, the 
Veteran was not on active service at the time of the 
accident.
  
While the Veteran reported pain in her right knee in May 
2005, an MRI scan of the right knee at that time was normal.  
X-rays taken in August 2005 revealed no acute fracture or 
dislocation, and no degenerative changes of the right knee.  
There was full range of motion at that time.  Records include 
an assessment of fibromyalgia in February 2006.  X-rays taken 
in October 2006 revealed no abnormality of the right knee.

While the Veteran is competent to describe any right knee 
pain that occurred in service, her claim is contradicted by 
contemporaneous service treatment records reflecting no 
injury or treatment of the right knee during service.  
Moreover, there is no convincing, competent evidence 
establishing a continuity of symptomotology of right knee 
disability following military service.  

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an 
increased rating for a low back disability.  On the issue of 
service connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  Without evidence of underlying disability associated 
with the complaints of pain, there is no basis for a grant of 
service connection.
  
In this case, there is no competent evidence of current right 
knee disability and certainly none that can be linked to 
service.   

A clear preponderance of the evidence is against a finding 
that the Veteran has a right knee disability that either had 
its onset during service or is related to her active service.  
Thus, service connection for a right knee disability is not 
warranted.






	(CONTINUED ON NEXT PAGE)









ORDER

New and material evidence has not been received; the claim 
for service connection for bilateral pes planus is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for a left knee disability is not 
reopened.

Service connection for a right knee disability is denied.


REMAND

The Veteran contends that her headaches had their onset in 
service, from wearing a helmet.  She is competent to testify 
on factual matters of which she has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Records include an assessment of muscle contraction headaches 
during a period of ACDUTRA in June 1990.

During INACDUTRA in March 1996, the Veteran reported 
experiencing pressure around temples of her head while 
wearing a Kevlar helmet.  Her headache persisted throughout 
the night and still occurred in the morning with blurred 
vision.

The report of a June 2004 VA examination reflects that the 
Veteran experienced post-traumatic headaches due to a motor 
vehicle accident eight months earlier.  The Veteran was not 
on active service at the time of the accident.

VA treatment records, dated in June 2005, include an 
assessment of headaches, most likely muscle contraction 
headache.  In August 2005, a VA physician indicated that the 
Veteran's headaches appear to be due to musculoskeletal pain.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training." 38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009) 
(emphasis added).

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the likely etiology of the Veteran's current headaches, 
to include whether the initial onset occurred during ACDUTRA 
or if the disease is otherwise related to her active duty; or 
is a residual of a head injury during INACDUTRA-to 
specifically include wearing a helmet in March 1996.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of headaches and the likely 
etiology of the disease or injury. The 
claims file must be made available to the 
examiner for review.  The examiner is 
requested to determine:

(a)  Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability either had its onset 
in ACDUTRA, or is the result of disease 
or injury incurred or aggravated during 
active service-to specifically include 
the in-service assessment of muscle 
contraction headaches in June 1990, or 
other incident in service; and  

(b)  Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability is a residual of a 
head injury during INACDUTRA-to 
specifically include wearing a helmet in 
March 1996.  If other causes are more 
likely, those should be noted.

The examiner should reconcile any opinion 
with the Army Reserves treatment records 
(described above), and with the post-
service treatment records in the claims 
file-including those of the October 23, 
2003 motor vehicle accident.  The 
examiner should provide a rationale for 
the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


